--------------------------------------------------------------------------------

Exhibit 10.4


CERTIFICATE OF THE DESIGNATION, PREFERENCES,
RIGHTS AND LIMITATIONS OF SERIES E
CONVERTIBLE PREFERRED STOCK OF EXOBOX TECHNOLOGIES CORP


Exobox Technologies Corp, hereinafter called the "Corporation," a corporation
organized and existing under the laws of the State of Nevada,


DOES HEREBY CERTIFY:


That, pursuant to authority conferred upon the Corporation by its Articles of
Incorporation, and pursuant to the provisions of the Nevada Domestic and Foreign
Corporation Laws, the board of directors of the Corporation, by unanimous
consent dated October ___, 2009, adopts the following resolutions providing for
the issuance of a series of 1,163,000 shares of Series E Convertible Preferred
Stock, $0.001 par value ("Series E Preferred Stock"), stated value $10.00 per
share (the “Original Issue Price”), which resolution is as follows:


RESOLVED, that pursuant to the authority conferred upon the Corporation by its
Articles of Incorporation, the Series E Preferred Stock is hereby authorized and
created, said series to consist of up to 2,000,000 shares;


FURTHER RESOLVED, that the voting powers, preferences and relative, optional and
other special rights, and the qualifications, limitations or restrictions of
such Series E Preferred Stock shall be as follows:


1.             Dividends on Series E Preferred Stock.


a.             Cumulative Dividends.  Beginning on March 31, 2010, the holders
of shares of Series E Preferred Stock shall be entitled to receive dividends at
the rate of 7.5% per annum of an amount equal to the Conversion Price (as
defined herein) then in effect on the payment date. These dividends shall be
paid quarterly on March 31, June 30, September 30, and December 31 of each year
the Series E Preferred Stock remains outstanding.  The dividends shall accrue
from the date of issuance of such shares of Series E Preferred Stock, and shall
be deemed to accrue from day to day whether or not earned or declared.  These
dividends shall be cumulative and shall be paid prior and in preference to the
payment of dividends on any other class of shares and if in any year or years
dividends at the rate of 7.5% calculated on the amount set forth herein shall
not have been paid on the outstanding shares of Series E Preferred Stock, the
amount of the deficiency shall be fully paid before any distribution shall be
declared or paid on common stock (the “Dividend Preference”).  All dividends
shall be paid in cash out of any funds of the Corporation unless (i) the holder
elects to convert accrued dividends pursuant to paragraph 2(a) or (ii) the
Series E Preferred Stock is subject to mandatory conversion into Common Stock
pursuant to paragraph 2(l), in which case all accrued dividends will be
converted into Common Stock.


 
 

--------------------------------------------------------------------------------

 


b.            Dividends in Kind.  In the event the Corporation shall make or
issue, or shall fix a record date for the determination of holders of Series E
Preferred Stock entitled to receive, a dividend or other distribution with
respect to the Common Stock payable in (i) securities of the Corporation other
than shares of Common Stock or Series E Preferred Stock or (ii) assets, then and
in each such event the holders of Series E Preferred Stock shall receive, at the
same time such distribution is made with respect to Common Stock, the number of
securities or such other assets of the Corporation which they would have
received had their Series E Preferred Stock been converted into Common Stock
immediately prior to the record date for determining holders of Common Stock
entitled to receive such distribution.


2.             Conversion of Series E Preferred Stock into Common Stock.


a.             Optional Conversion.  Each holder of shares of Series E Preferred
Stock may, at his option and at any time, convert any or all such shares, plus
all dividends accrued and unpaid on such Series E Preferred Stock up to the
Conversion Date (as defined below), on the terms and conditions set forth
herein, into fully paid and non-assessable shares of the Corporation's Common
Stock.  The number of shares of Common Stock into which each share of Series E
Preferred Stock may be converted shall be determined by dividing the number of
shares of Series E Preferred Stock to be converted by the Conversion Price (as
defined below) in effect at the time of conversion.    The “Conversion Price” at
which shares of Common Stock shall be issuable upon conversion of any shares of
Series E Preferred Stock shall initially be $0.477 per share, subject to
adjustment as provided below.


b.            To exercise his conversion privilege, the holder of any shares of
Series E Preferred Stock shall surrender to the Corporation during regular
business hours at the principal executive offices of the Corporation or the
offices of the transfer agent for the Series E Preferred Stock or at such other
place as may be designated by the Corporation, the certificate or certificates
for the shares to be converted, duly endorsed for transfer to the Corporation
(if required by it), accompanied by written notice stating that the holder
irrevocably elects to convert such shares.  Conversion shall be deemed to have
been effected on the date when such delivery is made, and such date is referred
to herein as the "Conversion Date."  Within three (3) business days after the
date on which such delivery is made, the Corporation shall issue and send (with
receipt to be acknowledged) to the holder thereof or the holder's designee, at
the address designated by such holder, a certificate or certificates for the
number of full shares of Common Stock to which the holder is entitled as a
result of such conversion, and cash with respect to any fractional interest of a
share of Common Stock as provided in paragraph 2(c).  The holder shall be deemed
to have become a stockholder of record of the number of shares of Common Stock
into which the shares of Series E Preferred Stock have been converted on the
applicable Conversion Date unless the transfer books of the Corporation are
closed on that date, in which event he shall be deemed to have become a
stockholder of record of such shares on the next succeeding date on which the
transfer books are open, but the Conversion Price shall be that in effect on the
Conversion Date.  Upon conversion of only a portion of the number of shares of
Series E Preferred Stock represented by a certificate or certificates
surrendered for conversion, the Corporation shall within three (3) business days
after the date on which such delivery is made, issue and send (with receipt to
be acknowledged) to the holder thereof or the holder's designee, at the address
designated by such holder, a new certificate covering the number of shares of
Series E Preferred Stock representing the unconverted portion of the certificate
or certificates so surrendered.


 
 

--------------------------------------------------------------------------------

 


c.             No fractional shares of Common Stock or scrip shall be issued
upon conversion of shares of Series E Preferred Stock.  If more than one share
of Series E Preferred Stock shall be surrendered for conversion at any one time
by the same holder, the number of full shares of Common Stock issuable upon
conversion thereof shall be computed on the basis of the aggregate number of
shares of Series E Preferred Stock so surrendered.  Instead of any fractional
shares of Common Stock which would otherwise be issuable upon conversion of any
shares of Series E Preferred Stock, the Corporation shall make an adjustment in
respect of such fractional interest equal to the fair market value of such
fractional interest, to the nearest 1/100th of a share of Common Stock, in cash
at the Current Market Price (as defined below) on the business day preceding the
effective date of the conversion.  The "Current Market Price" of publicly traded
shares of Common Stock or any other class of Common Stock or other security of
the Corporation or any other issuer for any day shall be deemed to be the
average of the daily "Closing Prices" for the 10 consecutive trading days
preceding the Conversion Date.  The "Current Market Price" of the Common Stock
or any other class of capital stock or securities of the Corporation or any
other issuer which is not publicly traded shall mean the fair value thereof as
determined by an independent investment banking or appraisal firm experienced in
the valuation of such securities or properties selected in good faith by the
Board of Directors of the Corporation or a committee thereof or, if no such
investment banking or appraisal firm is, in the good faith judgment of the Board
of Directors of the Corporation or such committee, available to make such
determination, as determined in good faith judgment of the Board of Directors of
the Corporation or such committee.  The "Closing Price" shall mean the last
reported sales price on the principal national securities exchange on which the
Common Stock is listed or admitted to trading or, if not listed or admitted to
trading on any national securities exchange, on Nasdaq, or, if the Common Stock
is not listed or admitted to trading on any national securities exchange or
quoted on Nasdaq, the average of the closing bid and asked prices in the
over-the-counter market as furnished by any New York Stock Exchange member firm
selected from time to time by the Corporation for that purpose.

 
d.             The Corporation shall pay any and all issue and other taxes that
may be payable in respect of any issue or delivery of shares of Common Stock on
conversion of Series E Preferred Stock pursuant hereto, other than any taxes
payable with respect to income by the holders thereof.


e.             The Corporation shall at all times reserve for issuance and
maintain available, out of its authorized but unissued Common Stock, solely for
the purpose of effecting the conversion of the Series E Preferred Stock, the
full number of shares of Common Stock deliverable upon the conversion of all
Series E Preferred Stock from time to time outstanding.  The Corporation shall
from time to time (subject to obtaining necessary director and stockholder
action), in accordance with the laws of the State of Nevada, increase the
authorized number of shares of its Common Stock if at any time the authorized
number of shares of its Common Stock remaining unissued shall not be sufficient
to permit the conversion of all of the shares of Series E Preferred Stock at the
time outstanding.


 
 

--------------------------------------------------------------------------------

 


f.             If any shares of Common Stock to be reserved for the purpose of
conversion of shares of Series E Preferred Stock require registration or listing
with, or approval of, any governmental authority, stock exchange or other
regulatory body under any federal or state law or regulation or otherwise,
including registration under the Securities Act of 1933 (the “Act”), and
appropriate state securities laws, before such shares may be validly issued or
delivered upon conversion, the Corporation will in good faith and as
expeditiously as possible meet such registration, listing or approval, as the
case may be.


g.             All shares of Common Stock which may be issued upon conversion of
the shares of Series E Preferred Stock will upon issuance by the Corporation be
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof.


h.             The Conversion Price in effect shall be subject to adjustment
from time to time as follows:


i.         Stock Splits, Dividends and Combinations.  In the event that the
Corporation shall at any time subdivide the outstanding shares of Common Stock,
or shall pay or make a dividend or distribution on any class of capital stock of
the Corporation in Common Stock, the Conversion Price in effect immediately
prior to such subdivision or the issuance of such dividend shall be
proportionately decreased, and in case the Corporation shall at any time combine
the outstanding shares of Common Stock, the Conversion Price in effect
immediately prior to such combination shall be proportionately increased,
effective at the close of business on the date of such subdivision, dividend or
combination, as the case may be.


ii.         Non-Cash Dividends, Stock Purchase Rights, Capital Reorganization
and Dissolutions.  In the event:


A.           that the Corporation shall take a record of the holders of its
Common Stock for the purpose of entitling them to receive a dividend, or any
other distribution, payable otherwise than in cash; or


B.           that the Corporation shall take a record of the holders of its
Common Stock for the purpose of entitling them to subscribe for or purchase any
shares of stock of any class or other securities, or to receive any other
rights; or


C.           of any (1) capital reorganization of the Corporation,
reclassification of the capital stock of the Corporation (other than a
subdivision or combination of its outstanding shares of Common Stock),
consolidation or merger of the Corporation with or into another corporation,
unless the shareholders of the Corporation immediately prior to such transaction
own 50% of the entity resulting from the transaction, or (2) sale, lease or
transfer of all or substantially all of the assets or shares of the Corporation
to another corporation in one or a series of transactions (collectively (C)(1)
and (C)(2) are referred to as a “Reorganization”); or


 
 

--------------------------------------------------------------------------------

 


D.           of the voluntary or involuntary dissolution, liquidation or winding
up of the Corporation;


then, and in any such case, provision shall be made so that the holders of the
Series E Preferred Stock shall be entitled, upon conversion, to receive the
number and kind of securities of other property of the Corporation, or successor
corporation, to which he would have been entitled to receive had he converted
immediately prior to such event.  Furthermore, the Corporation shall cause to be
mailed to the holders of record of the outstanding Series E Preferred Stock, at
least 10 days prior to the date hereinafter specified, a notice stating the date
on which (x) a record is to be taken for the purpose of such dividend,
distribution or rights, or (y) such reclassification, reorganization,
consolidation, merger, share exchange, conveyance, dissolution, liquidation or
winding up is to take place and the date, if any is to be fixed, as of which
holders of Corporation securities of record shall be entitled to exchange their
shares of Corporation securities for securities or other property deliverable
upon such reclassification, reorganization, consolidation, merger, share
exchange, conveyance, dissolution, liquidation or winding up.


i.              The Corporation will not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, share exchange, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Corporation, but will at
all times in good faith assist in the carrying out of all the provisions of
paragraph 2(h) and in the taking of all such action as may be necessary or
appropriate in order to protect the conversion rights of the holders of the
Series E Preferred Stock against impairment.  Without limiting the generality of
the foregoing, the Corporation (a) will not increase the par value of any shares
of stock receivable on the conversion of the Series E Preferred Stock above the
amount payable therefor on such conversion, (b) will take all such action as may
be necessary or appropriate in order that the Corporation may validly and
legally issue fully paid and nonassessable shares of stock on the conversion of
all Series E Preferred Stock from time to time outstanding, or (c) will not
consolidate with or merge into any other person or permit any such person to
consolidate with or merge into the Corporation (if the Corporation is not the
surviving person), unless such other person shall expressly assume in writing
and will be bound by all of the terms of the Series E Preferred stock set forth
herein).


j.              Upon the occurrence of each adjustment or readjustment of the
Conversion Price pursuant to paragraph 2(h), the Corporation at its expense
shall promptly compute such adjustment or readjustment in accordance with the
terms hereof, and prepare and furnish to each holder of Series E Preferred Stock
a certificate signed by the president and chief financial officer (or, in the
absence of a person designated as the chief financial officer, by the officer
serving in an equivalent or similar financial capacity) of the Corporation
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect, and (iii) the number of shares of Common Stock and the
amount, if any, of other property which at the time would be received upon the
conversion of such holder's shares.


 
 

--------------------------------------------------------------------------------

 


k.             In case any shares of Series E Preferred Stock shall be converted
pursuant to paragraph 2(g) hereof, the shares so converted shall be restored to
the status of authorized but unissued shares of preferred stock, without
designation as to class or series, and may thereafter be reissued, but not as
shares of Series E Preferred Stock.


l.             Mandatory Conversion.  Each share of Series E Preferred Stock
shall automatically convert, together will all accrued dividends, into shares of
Common Stock, as described in paragraph 2(a), at the then applicable Conversion
Price, upon the closing of an equity, equity equivalent or debt offering
resulting in minimum gross proceeds to the Corporation of $20 million
(“Mandatory Conversion Event”).


The Corporation will provide notice to holder within 10 days of the occurrence
of a Mandatory Conversion Event (failure of the Corporation to timely give such
notice does not void the mandatory conversion).  Holder shall surrender to the
Corporation, within 20 days of receiving such notice, the certificate(s)
representing the shares of Series E Preferred Stock to be converted into Common
Stock.  In the event holder does not surrender such certificate(s) within 20
days of receiving such notice, the Corporation shall deem such certificate(s)
cancelled and void.  As soon as practicable, after the certificate(s) are either
surrendered by the holder or cancelled by the Corporation, as the case may be,
the Corporation will issue and deliver to holder a new certificate for the
number of full shares of Common Stock issuable upon such mandatory conversion in
accordance with the provisions hereof and cash as provided in paragraph 2(c) in
respect of any fraction of a share of Common Stock otherwise issuable upon such
mandatory conversion.  Holder will be deemed a Common Stock holder of record as
of the date of the occurrence of a Mandatory Conversion Event.


3.             Voting.  The shares of Series E Preferred Stock shall be entitled
to vote, together with the shares of the Corporation's Common Stock, on all
matters presented at any annual or special meeting of stockholders of the
Corporation, or may act by written consent in the same manner as the holders of
the Corporation's Common Stock, upon the following basis: each holder of Series
E Preferred Stock shall be entitled to cast such number of votes for each share
of Series E Preferred Stock held by such holder on the record date fixed for
such meeting, or on the effective date of such written consent, as shall be
equal to the number of shares of the Corporation's Common Stock into which each
of such holder's shares of Series E Preferred Stock is convertible immediately
after the close of business on the record date fixed for such meeting or the
effective date of such written consent.  The Series E Preferred Stock and any
other stock having voting rights shall vote together as one class, except as
otherwise provided by law and herein.


4.             Liquidation Rights.


a.             A “Liquidation” shall mean a dissolution or winding up, voluntary
or involuntary, of the Corporation.


 
 

--------------------------------------------------------------------------------

 


b.             In the event of any Liquidation, the holders of shares of Series
E Preferred Stock then outstanding shall be entitled to receive out of assets of
the Corporation available for distribution to stockholders, before any
distribution of assets is made to holders of any other class of capital stock of
the Corporation, an amount equal to the Original Issue Price, plus accumulated
and unpaid dividends thereon to the date fixed for distribution (the “Base
Liquidation Preference”).  If upon any Liquidation, the amounts payable with
respect to the Series E Preferred Stock and any other shares of stock of the
Corporation ranking as to any such distribution on a parity with the Series E
Preferred Stock are not paid in full, the holders of the Series E Preferred
Stock and of such other shares shall share ratably in any such distribution of
assets of the Corporation in proportion to the full respective preferential
amounts to which they are entitled.  After the payment of the Base Liquidation
Preference shall have been made in full to the holders of the Series E Preferred
Stock or funds necessary for such payment shall have been set aside by the
Corporation in trust for the account of holders of the Series E Preferred Stock
so as to be available for such payments, the remaining assets of the Corporation
legally available for distribution to its shareholders shall be distributed to
the holders of Common Stock.


c.             In the event of any Liquidation, the Board of Directors of the
Corporation shall promptly engage competent independent appraisers to determine
the value of the assets to be distributed to the holders of shares of Series E
Preferred Stock.  The Corporation shall, upon receipt of such appraiser's
valuation, give prompt written notice to each holder of shares of Series E
Preferred Stock of the appraiser's valuation.


5.             Limitations.


a.             So long as 50% of the shares of Series E Preferred Stock
originally issued remain outstanding, the Corporation shall not, without the
affirmative vote or the written consent of the holders of at least 51% of the
outstanding shares of Series E Preferred Stock, voting separately as a class:


i.          create, authorize or issue any equity security, or any security
convertible into or exercisable for any equity security, unless such security is
junior to the Series E Preferred Stock;


ii.         effect a Reorganization, unless (a) the Corporation shall be the
surviving corporation, (b) the Series E Preferred Stock shall continue to be
outstanding, (c) there shall be no change in the preference, privileges or other
rights and restrictions with respect to the Series E Preferred Stock and (d)
there shall not be created or thereafter exist as a result of thereof any new
class of shares having preference over the Series E Preferred Stock with respect
to dividends, distribution of assets or rights upon liquidation; or


iii.        Increase the total number of authorized shares of Series E Preferred
Stock.


6.             Notice.  All notices required to be delivered hereunder to the
holders of the Series E Preferred Stock shall be sent by facsimile transmission
(such notice shall be deemed received by the recipient on the first business day
following transmission and electronic confirmation of receipt), prepaid
overnight courier or first class or registered or certified mail, return receipt
requested, with postage prepaid thereon, to the holder at holder’s last address
shown on the records of the Corporation for the Series E Preferred Stock.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Corporation has caused its corporate seal to be hereunto
affixed and this certificate to be signed by its president, this 22nd day of
October, 2009.



 
EXOBOX TECHNOLOGIES CORP.
             
By _________________________________________________________, President and CEO

 
 

--------------------------------------------------------------------------------